 



Exhibit 10.26
Summary of Directors’ and Named Executive Officers’ Compensation
Compensation of Non-Employee Directors
On July 21, 2005, upon recommendation of the Compensation Committee of the Board
of Directors, the Board approved changes in fees payable to non-employee
directors for their service on the Board. These changes were made retroactive to
May 5, 2005, the date of the annual Board meeting in 2005. For service on the
Board, non-employee directors receive an annual retainer of $16,000. The
non-employee Chairman of the Board receives an additional annual retainer of
$24,000, and the Chairmen of the Audit, Compensation, Corporate Governance and
Investment Committees of the Board receive additional annual retainers of
$10,000, $8,000, $6,000 and $6,000, respectively. In addition to these annual
retainers, Board members receive a fee of $1,000 for attendance at each Board
meeting and a fee of $750 for attendance at each committee meeting.
Pursuant to the Company’s 1995 Long-Term Incentive Compensation Plan (the “1995
Plan”), the Board was permitted to make grants and awards under the 1995 Plan to
non-employee directors from time to time through October 14, 2005, the last date
on which any awards are permitted to have been granted under the 1995 Plan. The
material provisions of the 1995 Plan are summarized in, and a copy of the 1995
Plan is attached to, the Proxy Statement of the Company, filed with the SEC on
March 22, 2002. Such summary and exhibit are incorporated herein by reference.
In July 2003, the Board adopted a policy regarding stock option grants to
directors, pursuant to which 5,000 non-qualified stock options are granted each
year to each of the non-employee directors, unless otherwise determined by the
Board. On October 10, 2005, the Chairman of the Board of Directors received
10,000 options, and each other non-employee director received 5,000 options,
under the 1995 Plan. These option grants were made with an exercise price equal
to the fair market value of the Company’s Common Stock on the date of grant,
were immediately exercisable, and remain outstanding for a period of ten years.
Compensation of Named Executive Officers
Base Salary
In 2005, the Company’s Chief Executive Officer and the four other most highly
compensated executive officers of the Company who were serving as executive
officers at December 31, 2005 (the “Named Executive Officers”) earned the base
salary set forth opposite his or her name:

              Name   Title   2005 Salary
Mark B. Peterson
  CEO and President   $ 312,393 (1)
Richard A. Bair, Jr.
  EVP, Engineering   $ 171,761  
Carol M. Franklin
  EVP, Research and Development   $ 188,212 (2)
Samuel C. Knoch
  CFO and Treasurer   $ 197,091  
Gregory B. Quiggle
  EVP, Marketing   $ 239,393  

 

(1)   Mr. Peterson’s base salary is established in his employment agreement
(described more particularly below) at $315,000, and was made retroactive to
January 17, 2005, the date he was appointed Chief Executive Officer.   (2)  
Ms. Franklin’s salary for 2005 reflects a 10% increase, which was approved by
the Compensation Committee of the Board of Directors and made effective
November 8, 2005, in connection with Ms. Franklin’s assumption of an assignment
at the Company’s Sarasota offices. The increase will remain in effect for the
duration of the assignment.

On January 27, 2006, the Compensation Committee of the Board of Directors
approved a three percent (3%) increase in the base salaries of the executive
officers reporting directly to Mr. Peterson, including Ms. Franklin and
Messrs. Bair, Knoch and Quiggle, effective as of January 1, 2006.
Bonus
Each of the Named Executive Officers is eligible to participate in the Company’s
Management Incentive Compensation Plan (the “MICP”). A description of the MICP
is provided in the Company’s Proxy Statement filed with the SEC on March 8,
2005, and is incorporated herein by reference.
In addition, Ms. Franklin may be entitled to receive up to a total of $10,000 in
additional performance-based bonus payments pursuant to the compensation
arrangement approved by the Compensation Committee of the Board of Directors in
connection with Ms. Franklin’s assignment to the Company’s Sarasota, Florida
facility.

 



--------------------------------------------------------------------------------



 



Long-Term Incentive Compensation
In addition to the foregoing compensation, prior to October 15, 2005, each of
the Named Executive Officers was eligible to receive grants under the Company’s
1995 Plan. From and after October 15, 2005, by its terms, awards were no longer
permitted to be granted under the 1995 Plan. In 2005, the Named Executive
Officers received option grants under the 1995 Plan with respect to the number
of underlying securities set forth opposite his or her name, below:

                  Number of Securities         Underlying Options Name   Title  
Granted
Mark B. Peterson
  CEO and President   50,000 (1)
27,250 (2)
Richard A. Bair
  EVP, Engineering   10,000 (2)
Carol M. Franklin
  EVP, Research and Development   13,760 (2)
Samuel C. Knoch
  CFO and Treasurer   13,760 (2)
Gregory B. Quiggle
  EVP, Marketing   15,864 (2)

 

(1)   These option grants were made with an exercise price equal to the fair
market value of the Company’s Common Stock on the date of the grant, are
exercisable in equal installments on July 21, 2005, July 21, 2006 and July 21,
2007, and remain outstanding for a period of ten years.   (2)   These option
grants were made with an exercise price equal to the fair market value of the
Company’s Common Stock on the date of grant, are exercisable in equal
installments on October 10, 2005, October 10, 2006 and October 10, 2007, and
remain outstanding for a period of ten years.

Employment Agreement
The Company is party to an employment agreement with its Chief Executive Officer
and President, Mark B. Peterson. A description of Mr. Peterson’s employment
agreement is included in, and a copy of Mr. Peterson’s employment agreement is
attached to, the Current Report on Form 8-K/A filed by the Company on June 2,
2005. Such description and exhibit are incorporated herein by reference. The
Company has not entered into employment agreements with any of its other Named
Executive Officers, who are employed on an at-will basis.
Change-in-Control Agreements
Each of Mr. Bair, Ms. Franklin, Mr. Knoch and Mr. Quiggle is party to a change
in control agreement, which provides that the executive is entitled to receive
certain payments under certain circumstances in connection with a “change in
control” (as defined in the agreement). Copies of the form of change in control
agreement and the related extension and amendment to which each of Mr. Bair,
Ms. Franklin, Mr. Knoch and Mr. Quiggle is party are filed with this Annual
Report on Form 10-K as Exhibits 10.6 and 10.7, respectively. Each of the
aforementioned exhibits is incorporated herein by reference.
Employee Benefit Plans
The Company also has adopted certain broad-based employee benefit plans for all
employees. Senior executives such as the Named Executive Officers are permitted
to participate in these plans on the same terms as non-executive employees who
meet applicable eligibility criteria, subject to any legal limitations and the
amount that may be contributed or the benefits that may be payable under the
plans. These plans include such customary employee benefit plans as medical
insurance, life insurance, and a 401(k) plan.

 